Title: To George Washington from William Eustis, 11 April 1782
From: Eustis, William
To: Washington, George


                        
                            Sir,
                            West Point April 11th 1782.
                        
                        I conceive it my duty to represent to your excellency, that since the troops have gone thro’ the small pox,
                            the infection is still kept up in the quarters of every regiment on West point by the arrival of recruits and men from
                            command or furlough who have not had it.
                        So long as these men are permitted to come into the garrison it is necessary to inoculate them, and the
                            barracks cannot be cleansed: but a more serious consequence ensues, experience having taught us in several disagreeable
                            instances that they take the infection in the natural way.
                        I have doubted whether your excellency was apprized how much the quarters on the point were infected, of the
                            tendency of inoculation to keep up this infection, and of the time necessary to remove it after inoculation ceases.
                        If your excellency chooses that the recruits should be inoculated will it not be more eligible to have an
                            hospital opened for the purpose at the New Hampshire Hutts or in some other convenient place? If no more of them are to be
                            inoculated I beg leave to submit to your excellency the propriety of their being detained in some place untill the
                            quarters on the point are cleansed. I have the honor to be with the greatest respect, your excellency’s most obedient
                            humble servant
                        
                            William Eustis
                            Hospital Surgeon
                        
                    